Citation Nr: 1019609	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  05-16 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the service-connected shell fragment wound (SFW) of the 
left calf, with postoperative compartment syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to March 
1969 and from December 1974 to March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision, entitlement to a 
disability rating in excess of 10 percent for the service-
connected shell fragment wound (SFW) of the left calf, with 
postoperative compartment syndrome was denied.  

The matter was remanded to the RO by the Board in May 2008 
and May 2009 for additional development and adjudicative 
action.  Before the case was returned to the Board, the RO 
issued a rating decision in June 2009 granting service 
connection for diabetes mellitus, type II with a 20 percent 
disabling rating assigned, effective from November 30, 2007.  

In various statements to the RO, the Veteran maintains that 
the residuals of his non-service connected November 2007 
injury are aggravated, or made worse, by the service-
connected SFW.  The Veteran is certain that but for his 
service-connected left calf SFW residuals, he would have had 
a better chance of recovery from the 2007 injury.  Pursuant 
to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  In other words, 
additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The  issue 
of entitlement to aggravation of the L5-S1 disc herniation 
with stenosis status postoperative bilateral decompressive 
laminectomy at L5-S1 by the service-connected residuals of a 
SFW of the left calf has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

FINDING OF FACT

The Veteran's service-connected SFW of the left calf is 
manifested by residuals that include x-ray evidence of 
multiple retained foreign bodies in the soft tissues along 
the lateral margin of the left calf and credible and 
consistent reports of increased pain in the left leg, which 
resulted in an inability to keep up with work requirements 
such that a change in employment was necessary (prior to a 
2007 totally disabling non-service-related accident); all of 
which provides an overall disability picture that more nearly 
approximates that of a moderately severe muscle injury to 
Group XI and/or Group XII.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
the assignment of a 20 percent disability rating, but no 
higher, for the service-connected residuals of a shell 
fragment wound (SFW) left calf with postoperative chronic 
exertional compartment syndrome have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.56, 
4.59, 4.73, Diagnostic Code 5312 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  However, the notice requirements may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated April 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate an increased rating claim and the relative 
duties of VA and the claimant to obtain evidence.  

Then, after the matter was remanded back to the RO, via the 
Appeals Management Center (AMC), the AMC sent the Veteran 
another letter in May 2008 explaining that additional 
development was being undertaken with regard to his claim.  
The AMC notified the Veteran of how VA determines disability 
ratings and effective dates for all grants of service 
connection.  The claim was thereafter readjudicated by way of 
supplemental statements of the case in March 2009 and March 
2010.  In response to the March 2010 supplemental statement 
of the case, the Veteran submitted a letter to the Board 
dated September 21, 2010 in support of his claim.  As this 
letter does not provide new evidence that has not yet been 
considered by the RO, the Board may proceed with a decision 
on the merits of the Veteran's appeal at this juncture 
without prejudice to the Veteran; there is no need to request 
a waiver of review by the Agency of Original Jurisdiction 
with regard to his newly submitted evidence.  

With respect to the duty to assist, VA has obtained service 
treatment records, assisted the Veteran in obtaining 
evidence, afforded the veteran physical examinations, 
obtained medical opinions as to the etiology and severity of 
the disability, and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  In this regard, the 
Veteran recently indicated that he was receiving disability 
from the Social Security Administration as a result of 
injuries suffered in 2007 when he fell off a ladder.  The 
claims file does not contain records from the SSA showing the 
disabililty award or the medical evidence on which the SSA 
relied; however, as the Veteran has indicated that the 
disability award is based on injuries unrelated to this 
claim, there is no obligation to obtain the records 
associated with that claim.  Golz v. Shinseki, 590 F.3d 1317 
(Fed. Cir. 2010).  VA has substantially complied with the 
notice and assistance requirements and the Veteran is not 
prejudiced by a decision on the claim at this time.  

II.  Increased Rating

The Veteran seeks a rating in excess of 10 percent for the 
service-connected residuals of a SFW to the left calf.  The 
Veteran maintains that he has experienced pain in the left 
calf for years since the initial wound in 1968 and that the 
10 percent rating currently assigned does not accurately 
represent the level of severity of the residuals from this 
injury.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Muscle Group damage is categorized as slight, moderate, 
moderately severe and/or severe and evaluated accordingly 
under 38 C.F.R. § 4.56.  In Tropf v. Nicholson, 20 Vet. App. 
317 (2006), the Court, citing Robertson v. Brown, 5 Vet. App. 
70 (1993), held that 38 C.F.R. § 4.56(d) is essentially a 
totality-of-the-circumstances test and that no single factor 
is per se controlling.

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include 3 muscle groups for the foot and leg (Diagnostic 
Codes 5310 through 5312).  38 C.F.R. §§  4.55(b), 4.73.  For 
muscle group injuries in different anatomical regions which 
do not act upon ankylosed joints, each muscle group injury 
shall be separately rated and the ratings combined only under 
the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.55(f).  
For compensable muscle groups which are in the same 
anatomical region but do not act on the same joint, the 
evaluation of the most severely injured muscle group will be 
increased one level and used as the combined evaluation for 
the affected muscle groups.  38 C.F.R. § 4.55(e).

As noted, the Veteran's left leg disability has been 
evaluated under Code 5312.  These criteria provide that the 
function of Muscle Group XII is (1) dorsiflexion; (2) 
extension of toes; and (3) stabilizing arch.  The affected 
muscles are the anterior muscles of the leg, including (1) 
tibialis anterior; (2) extensor digitorum longus; 3. extensor 
hallucis longus; and (4) peroneus tertius.  38 C.F.R. § 4.73, 
Diagnostic Code 5312.  Moderate muscle injury is rated 10 
percent disabling, and moderately severe muscle injury is 
rated 20 percent disabling.  A severe muscle injury warrants 
a 30 percent rating. Id.

Another potentially applicable Code would be Diagnostic Code 
5311.  Diagnostic Code 5311 is in the foot and leg anatomical 
region and applies to Muscle Group XI.  This muscle group 
includes the posterior and lateral crural muscles as well as 
the muscles of the calf.  It consists of the triceps surae 
(gastrocnemius and soleus); tibialis posterior; peroneus 
longus; peroneus brevis; flexor hallucis longus; flexor 
digitorum longus; popliteus; and plantaris.  The function of 
this particular muscle group involves propulsion and plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee.  

Slight impairment will result in the assignment of a 
noncompensable evaluation.  A compensable rating of 10 
percent requires moderate impairment.  A 20 percent rating 
requires moderately severe impairment.  A maximum 30 percent 
rating is warranted for severe impairment.  38 C.F.R. § 4.73, 
Diagnostic Code 5311.

38 C.F.R. § 4.56 provides guidance for rating muscle injuries 
as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5310 through 5312, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a).

The Veteran suffered a SFW of the left calf while serving in 
the Republic of Vietnam in 1968.  His service treatment 
records (STRs) for that period of service reflect that he was 
wounded, among other places, in the left calf area on 
February 8, 1968.  There was no nerve or artery involvement.  
The Veteran was treated as an inpatient for approximately 
three weeks and discharged to duty.  The SFW was described as 
well healed with no problems.  The Veteran was discharged 
from his first period of service in March 1969.

The Veteran submitted a claim of service connection for his 
SFW in March 1969.  Service connection was granted for the 
SFW in June 1969.  At that time, the disability was evaluated 
under the diagnostic criteria pertaining to scars, and a 
noncompensable disability evaluation was assigned.

The Veteran began a second period of service in December 
1974.  His STRs for the second period of active duty reflect 
that the Veteran began to develop severe pain in his left 
lower leg.  A narrative summary from June 1986 reported the 
increase in pain was noted with an increase in activity.  The 
Veteran was tried on a variety of pain control regimens with 
no success.  The Veteran was returned early from an overseas 
assignment for further treatment.

Another narrative summary, dated in July 1986, reported that 
the Veteran was diagnosed with chronic exertional compartment 
syndrome of the left leg.  He underwent an anterior 
compartment fasciotomy of the left lower extremity that same 
month.  The STRs note some improvement after the surgery but 
the Veteran continued to experience pain in his left lower 
leg with exertion.  He was unable to wear boots.

The Veteran submitted a new claim for disability compensation 
benefits in April 1993.  Service connection was subsequently 
granted for compartment syndrome of the left leg in January 
1994.  The disability was combined with his prior disability 
for the SFW.  The Veteran's combined disability was now 
evaluated as one involving muscle group XII instead of a 
scar.  He was assigned a 10 percent disability evaluation for 
a moderate muscle injury of muscle group XII.

The Veteran submitted his current claim for an increased 
evaluation in March 2004.  The RO continued the 10 percent 
disability evaluation by way of a rating decision dated in 
July 2004.  The Veteran has appealed that decision.

At a May 2004 VA examination, the Veteran continued to report 
pain in the left leg.  The examiner noted that the injuries 
to the left calf were inflicted by multiple low velocity 
missiles and that the initial wound was deep penetrating.  
The examiner noted that current residuals from the muscle 
injuries included loss of strength, weakness, easy 
fatigability and pain.  The Veteran reported that every time 
he squatted he was unable to return to a standing position.  
The Veteran also noted that the pain in his calf kept him 
awake at night.  

Significantly, the Veteran reported that although he was able 
to return to duty after his injury, he was only able to 
return to a modified duty because he was unable to run or 
squat.  The Veteran reported an inability to keep up with 
work requirements.  

With regard to the scars located at the left calf area 
associated with the SFW, there was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, keloid formation, hypopigmentation, hyperpigmentation, 
abnormal texture or limitation of motion.

Examination of the lower extremities did not reveal evidence 
of abnormal weight bearing or atrophy.  The examiner noted a 
muscle wound present with regard to muscle group XII.  The 
entry wound was located at the left lateral calf and there 
was no adherence of the underlying structures, intermuscular 
scarring, or adhesion to the bone.  Palpation of the muscle 
revealed no loss of deep fascia or muscle substance and no 
impairment of muscle tone.  There were no signs of lowered 
endurance or impaired coordination.  Strength was 5, and the 
muscle injury did not affect the particular body part 
function it controlled.  There was no muscle herniation.  
There was no tendon, bone, joint or nerve damage.  X-rays 
did, however, reveal metal densities in the soft tissues of 
the left leg.  The diagnosis was shell fragment wound of the 
left calf with chronic exertional compartment syndrome, 
postoperative.  

Private records from this time period reveal that the Veteran 
continued to complain of pain in the left calf.  For example, 
the Veteran reported in April 2004 that he had increasing 
pain in the left calf area and gave a history of an old 
injury sustained while in the military.  Importantly, the 
Veteran also reported that his job required squatting, which 
increased this pain.  X-rays revealed shrapnel in the calf 
area in superficial and deep muscle.  

In July 2004 and May 2005 submissions, the Veteran reported 
that he always had pain in the left calf and that he could 
not run because the calf would swell.  His calf also caused 
pain upon squatting and he would either have to push himself 
up or pull himself up as he would lose calf strength.  In a 
statement of August 2004, the Veteran reported that he was 
hospitalized for a prolonged period of treatment for the 
wound, and now had more problems with the disability 
including loss of power, weakness, fatigue pain and inability 
to keep up with work requirements.  

In a statement dated in September 2004, the Veteran reported 
to the RO that he was probably going to have to give up his 
job because it was causing too much pain in his left leg at 
the end of the day.  The Veteran explained that he worked for 
a dairy company as a "pull up person" and that his job 
required him to squat to pull the product from crates/boxes 
onto the shelves in various stores in his designated area, 
including the bottom shelves.  He was having increasing 
difficulty with squatting at this job.

Indeed, VA records dated in March 2005 indicate that the 
Veteran had changed jobs by that time, and was a big rig 
truck driver.  Other VA records, dated in December 2005 and 
April 2006 show continued complaints of left leg pain.  

At a VA examination in November 2008, the Veteran continued 
to report pain in the anterior aspect of the left shin with 
numbness in the left anterolateral calf area.  An ice cold 
sensation was also reported in the anterior shin area.  Lower 
extremity weakness was also reported.  

The Veteran also reported that he sustained an injury in 2007 
when he fell of his roof while hanging Christmas tree lights.  
The Veteran believed the injuries sustained from that injury 
were intertwined with the residuals of the in-service SFW.  
The Veteran used a walker and a wheelchair, and had been 
unemployed since the 2007 accident.  The Veteran reiterated 
that he had to change jobs from dairy company to being a 
truck driver because of the calf injury, prior to the 
accident in 2007.

On examination of the calf scar, there was no reported 
difference in the findings from the 2004 examination 
findings.  Examination of the lower extremities revealed 
muscle strength of 5/5 bilaterally in the lower extremity 
muscle groups and in both feet.  There was no atrophy or loss 
of muscle tone.  There was no fascial defect noted.  The 
Veteran reported patchy decreased sensation to light touch, 
pinprick and temperature in a 6 cm area on the lower lateral 
aspect of the left leg.  He also had tenderness to palpation 
in that area.  There was no redness, no warmth, and no 
swelling in the left calf area.  As expected, x-rays of the 
left tibia and fibula revealed multiple tiny bits of metallic 
shrapnel in the soft tissues along the lateral margin of the 
calf, grossly stable in number and position from prior study.  
The overall bone mineralization appeared normal.  Alignment 
was normal.  There was no acute fracture or subluxation 
identified and no obvious soft tissue masses were evident.  
The examiner noted that there were no fascial or bony 
deformities or arthritic changes present.  

Private medical records from Georgia Neurological Surgery 
reveal that the Veteran developed stenosis and disc 
herniation as a result of the November 2007 injury when he 
fell approximately 20 to 25 feet from a ladder.  As a result 
of the back pain, the Veteran underwent a bilateral 
decompression laminectomy at L5-S1 in August 2008.  A January 
2009 follow-up progress note indicates that the Veteran 
reported good relief of his right leg pain, but reported that 
his left leg pain still persisted.  On examination, he had 
some mild dorsiflexor weakness on the left.  

In sum, the Veteran's service-connected SFW has been rated as 
10 percent disabling since service based on "moderate" 
disability to Muscle Group XII.  This rating is primarily 
based on the following findings:  there is no explosive 
effect of a high velocity missile, no evidence of prolonged 
infection, but consistent complaints of lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Additionally, as there 
appeared to be no impairment of muscle tone, loss of strength 
on examination, atrophy or swelling, the RO found that a 10 
percent rating was more appropriate.

However, it does not appear that the level of pain reported 
by the Veteran has been considered, and, when considering all 
the evidence of record, the criteria for the assignment of 
the next higher, 20 percent rating are more nearly 
approximated.  Specifically, the Veteran's consistent 
complaints of pain are considered credible, and this is also 
consistent with the objective findings of multiple retained 
foreign bodies shown on x-ray.  

Moreover, the Veteran has repeatedly reported a loss of 
power, weakness, lowered threshold of fatigue, and fatigue-
pain associated with this left calf.  Although the VA 
examiners reported 5/5 strength bilaterally, these 
examinations never determined whether the Veteran's left 
lower extremity exhibited weakness or loss of strength after 
repetitive use and there was never a discussion of a 
threshold of fatigue.  The Veteran has always maintained that 
his weakness and loss of strength comes with repetitive use 
or increase in activity, to include upon repeated squatting.  
Because there was no repetitive use or increase in activity 
at the time of the testing on examination, it is not 
surprising that the strength was 5/5 on examination.  

Finally, there is also evidence that the Veteran had trouble 
keeping up with work requirements (even prior to the November 
2007 injury).  As noted above, the evidence of record 
reflects that the Veteran had to quit his job with the dairy 
distributor and take a job as a truck driver because he could 
no longer squat repeatedly.  

For these reasons, the Veteran's service-connected SFW 
residuals of the left calf more nearly approximate the 
criteria for the assignment of a 20 percent rating for a 
muscle injury disability that is moderately severe. 

However, the criteria for the assignment of a 30 percent 
rating, for severe muscle injury disability are not met in 
this case.  The Board has already considered the severity of 
the cardinal signs and symptoms of muscle disability in 
assigning the 20 percent evaluation.  Therefore, signs and 
symptoms that are worse than those shown for moderately 
severe are not present.  There are also no objective findings 
of ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation also 
does not show loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  The muscles were not 
noted to swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side do not 
indicate severe impairment of function.  To the extent that 
fatigue-pain, loss of strength, inability to squat repeatedly 
and weakness are reported by the Veteran, those symptoms were 
considered in assigning the 20 percent evaluation.  Although 
there is x-ray evidence of minute multiple scattered foreign 
bodies, there is no indication of intermuscular "trauma and 
explosive effect of the missile."  Moreover, there is no 
adhesion of a scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle.  Additionally, there is no 
visible or measurable atrophy and no adaptive contraction of 
an opposing group of muscles.  Accordingly, the Board finds 
that the criteria for severe muscle disability are not 
approximated and therefore a 30 percent rating is not 
warranted.  

The Veteran's increase in pain is appreciated, particularly 
given the evidence of retained foreign shrapnel and the 
inability to keep up with his work requirements in 2004; thus 
the assignment of an increased rating to 20 percent is 
warranted in this case.  The preponderance of the evidence is 
against the assignment of a 30 rating, despite the increase 
in pain, because the objective findings simply do not more 
nearly approximate the criteria for the assignment of a 30 
percent rating in this case.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  

The criteria for the assignment of this 20 percent rating, 
but no higher, have been met during the entire appeal period, 
as there are no distinct time periods where the Veteran's 
symptoms warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The Board has also considered whether the rating criteria 
pertaining to scars are applicable.  However, upon 
examination, the scars were not shown to be tender, 
disfiguring, ulcerated, adherent, unstable, demonstrative of 
tissue loss, productive of keloid formation, hypopigmented, 
hyperpigmented, productive of abnormal texture, nor was 
limitation of motion shown.  See VA examination reports.  The 
scars also were not shown to be deep, nonlinear and in excess 
of 6 square inches or superficial and in excess of 144 square 
inches.  Id.  Accordingly, the criteria for compensable 
ratings for scars are inapplicable.  See generally Diagnostic 
Codes 7800-7805, as in effect from 2008 and prior thereto.   
  
Similarly, the musculoskeletal and neurological rating 
criteria are inapplicable as the evidence shows the service-
connected injury did not involve tendon, bone, joint or nerve 
damage.  See the service treatment records and 2004 VA 
examination report.  

III.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  However, there has been no showing that the service-
connected SFW of the left calf has caused marked interference 
with employment, has necessitated frequent periods of 
hospitalization beyond those noted above, or otherwise render 
impracticable the application of the regular scheduler 
standards.  As was discussed above, the regular schedular 
standards contemplate the level of severity of the disability 
and the symptomatology shown in this case.  In essence, there 
is no evidence of an exceptional or unusual disability 
picture in this case which renders impracticable the 
application of the regular scheduler standards.  

As noted above, the Veteran was unable to keep up with work 
requirements in 2004 because of his left calf pain and the 
inability to squat.  Because his job at that time required 
him to squat on a regular basis, the Veteran was forced to 
find another line of work.  That alone, however, does rise to 
a level of "marked interference with employment" such that 
referral for consideration of an extraschedular rating is 
warranted.  Although the Veteran was forced to leave his job 
with the dairy company, he was able to find work as a truck 
driver, which could accommodate his inability to squat as a 
result of his service-connected disability.  Moreover, it was 
not until his fall in November 2007 that he was deemed by the 
Social Security Administration as unemployable.  

As the Veteran's current unemployability is a direct result 
of a non-service-connected accident, and because the Veteran 
was able to obtain satisfactory employment in 2004/2005, 
there has been no "marked interference with employment" as 
a result of the service-connected left calf SFW such that 
referral for consideration for an extraschedular evaluation 
would be appropriate at this juncture.  As such, referral for 
consideration for an extraschedular evaluation is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An increased rating to 20 percent is granted for the service-
connected SFW of the left calf, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


